Citation Nr: 1043221	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO. 07-26 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for 
numbness, right hand.

2.  Entitlement to an evaluation in excess of 10 percent for 
numbness, left hand.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active service from June 1979 to June 1983 and 
from September 1986 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

The Board remanded this claim in December 2006.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  Numbness, right hand is characterized by pain, swelling , 
numbness over the fifth finger and a weakened grip.  These 
findings approximate moderate incomplete paralysis of the ulnar 
nerve.   

3.  Numbness, left hand is characterized by pain, swelling, 
numbness over the fifth finger and a weakened grip.  These 
findings approximate moderate incomplete paralysis of the ulnar 
nerve.  


CONCLUSIONS OF LAW

1.  A 30 percent rating, and no higher, is warranted for right 
hand numbness.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. § 
4.124a, Diagnostic Code 8516 (2010).

2.  A 20 percent rating, and no higher, is warranted for left 
hand numbness.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. § 
4.124a, Diagnostic Code 8516 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court specifically held that 
the VCAA requires VA to provide notice that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In this case, VCAA notice was provided after the rating decision 
on appeal because the decision pre-dates the enactment of the 
VCAA.  In a January 2007 letter, the RO 
RO provided the Veteran with notice of the evidence required to 
substantiate his increased rating claims.  The January 2007 
letter informed the Veteran what information VA was responsible 
for obtaining and explained what evidence he should submit.  The 
letter included notice of how VA determines  disability ratings 
and effective dates.   As noted, the VCAA notice was provided 
after the rating decision on appeal; however, any defect in the 
timing of the VCAA notice was cured by readjudication of the 
claims in the June 2009 Statement of the Case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006),   

Regarding the duty to assist, the RO obtained the pertinent 
evidence necessary to decide the claim.  The record on appeal 
includes service treatment records and relevant post-service 
medical records identified by the Veteran.   The Veteran has had 
several VA examinations.  

The Board finds that all necessary development and notification 
has been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

II.  Analysis of Claim

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for the 
disability is disputed, separate or "staged" evaluations may be 
assigned for separate periods of time based on the facts found. 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also 
Hart v. Mansfield, 21 Vet. App. 505 (2008)

The degree of impairment resulting from a disability is a factual 
determination in which the Board must focus on the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 
57-58 (1994).  In both claims for an increased rating on an 
original claim and an increased rating for an established 
disability, only the specific criteria of the Diagnostic Code are 
to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with changes 
in a veteran's condition.  In determining the level of current 
impairment, it is thus essential that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2010).

The Veteran's hand disabilities are rated by analogy to paralysis 
of the ulnar nerve under Diagnostic Code 8516.  Diagnostic Code 
8516 provides that a 10 percent rating is warranted for mild 
incomplete paralysis of the hand, dominant and non-dominant.  
Moderate incomplete paralysis warrants a 30 percent rating for 
dominant hand and a 20 percent rating for the non-dominant hand.  
Severe incomplete paralysis warrants a 30 percent rating for the 
non-dominant hand and a 40 percent rating for the dominant hand.  
A 50 percent rating is assignable for complete paralysis of the 
minor hand, and a 60 percent rating is assignable for complete 
paralysis of the major hand with the "griffin claw" deformity 
due to flexor contraction of the ring and little fingers, atrophy 
very marked in dorsal interspace and thenar and hypothenar 
eminences; loss of extension of ring and little fingers cannot 
spread the fingers (or reverse), cannot adduct the thumb; flexion 
of wrist weakened.  38 C.F.R. § 4.124a, Diagnostic Code 8516 
(2010).  

The Board notes that VA medical records indicate that the Veteran 
is right-hand dominant.  

In rating diseases of the peripheral nerves, the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  38 C.F.R. § 4.124a (2010).  
When the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree. Id.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated at a maximum equal to 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2010).  The 
maximum rating which may be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.

Neuralgia, cranial or peripheral, characterized usually by a dull 
and intermittent pain, is to be rated with a maximum equal to 
moderate incomplete paralysis.  38 C.F.R. § 4.124 (2010).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40 (2010).

With respect to joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: less 
movement than normal; more movement than normal; weakened 
movement; excess fatigability; incoordination; impaired ability 
to execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with sitting, 
standing and weight- bearing are related considerations.  See 38 
C.F.R. § 4.45.

The Court has held that the Board must determine whether there is 
evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or flare-
ups when the joint in question is used repeatedly over a period 
of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

B.  Factual Background and Analysis

A June 1992 rating decision granted service connection for 
numbness of the hands and assigned a non-compensable (zero 
percent) rating.  In December 1998, the Veteran submitted claim 
for an increased rating.  

At a September 1998 VA examination, the Veteran reported swelling 
and pain in both hands.  The examiner noted subjective feelings 
of weakness and easy fatigue of both hands.  The examiner noted 
that no swelling of the hands was present on examination.  

The Veteran testified at a hearing at the RO in February 2001.  
The Veteran reported that his symptoms included burning, numbness 
and tingling and difficulty picking things up. 

Upon VA examination in August 2007, the Veteran reported episodes 
three to four times per month that started with tingling in the 
little finger and ring finger and progressed into numbness with a 
sensation of feeling swollen.  The symptoms were worse in the 
left hand than the right.  The Veteran indicated that, in the 
past, the symptoms were associated with prolonged standing, but 
now he could not attribute the symptoms to a particular activity.  
They seemed to come and go regardless of activities.  He 
indicated that he noticed more symptoms in cold weather.  It was 
noted that, during these episodes, the Veteran was anxious about 
manual labor because he did not feel comfortable using the 
affected hands.  He felt that his grip was not strong and worried 
about dropping things.  

On physical examination, the examiner noted full range of motion 
of the hands.  The Veteran had a slight decrease in sensation in 
the bilateral fifth finger.  There was no decreased sensation 
across the ulnar border of bilateral wrists and forearms or the 
rest of the arms.  He had slight weakness with abduction of the 
fifth finger on the left hand compared to the right hand.  His 
pinch was within normal limits, with no focal muscle atrophy.  He 
had a positive Tinel's over the ulnar nerve on the left but not 
on the right.  He had a negative carpal tunnel compression test.  
The examiner noted that EMG's in 1995 showed no focal neuropathy.
  
The examiner remarked that, throughout the Veteran's file, there 
were consistent complaints of numbness, tingling and a sensation 
of swelling  in the bilateral hands starting with the date of 
injury with numbness of the fifth finger bilaterally.  It was 
noted that the Veteran's symptoms tended to be episodic, and he 
was not having a flare-up on examination.  The examiner indicated 
that EMG's are good tests for evaluating neurologic dysfunction 
but are not 100 percent sensitive and specific for intermittent 
symptoms and might not show any pathology.  The examiner further 
indicated that the Veteran's symptoms were consistent and 
imtermittent and were likely a low level irritation of the ulnar 
nerve.  The examiner noted that the symptoms were primarily with 
subjective sensation.  

Initially, the Board notes that there are no findings of complete 
paralysis of the ulnar nerve or of Griffin claw deformity of 
either hand.  Accordingly, the Veteran's  hand disabilities do 
not warrant ratings for complete paralysis under Diagnostic Code 
8516.  

The above evidence establishes that, throughout the appeal 
period, the Veteran has consistently reported pain, weakness and 
swelling of the hands.  He has indicated that his symptoms are 
worse in his left hand than his right.  VA examination reports 
during the appeal period reflect normal nerve conduction studies.  
Examiners have noted intermittent swelling of the hands and 
numbness over the fifth finger bilaterally.  The 2007 VA 
examination indicated a positive Tinel's sign over the ulnar 
nerve on the left.  The most recent VA examination characterized 
the Veteran's disability as a low level irritation of the ulnar 
nerve.  With respect to the DeLuca criteria, the examination 
reports reflect findings of functional loss due to pain and 
weakness, including weak grip and difficulty picking things up.  

In light of the objective findings and the functional impairments 
associated with the Veteran's hand disabilities, the Board 
concludes that the Veteran's hand disabilities more nearly 
approximate moderate incomplete paralysis of the right and left 
ulnar nerve.  As noted above, Diagnostic Code 8516 provides that 
a 30 percent rating is assignable for moderate incomplete 
paralysis of the major (dominant) hand and a 20 percent rating 
for the minor (non-dominant) hand.   There are no findings in 
this case of severe incomplete paralysis or of functional impacts 
that approximate severe incomplete paralysis.  Therefore, a 30 
percent rating, and no higher, is granted for the right hand 
numbness.  A 20 percent rating, and no higher, is granted for the 
left hand numbness.  





D. Extraschedular considerations

In exceptional cases, including when a disability causes marked 
interference with employment or requires frequent periods of 
hospitalization, a higher evaluation may be available on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(2010).   Under 
Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determined 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms." Third, if the rating schedular is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran is currently in receipt of a TDIU for his service-
connected disabilities.  A TDIU was granted in a November 2008 
rating decision, effective January  2008.  The Veteran has not 
contended that his service-connected hand disabilities rendered 
him unemployable prior to that date.  The record on appeal does 
not reflect that the Veteran's hand disabilities have required 
frequent periods of hospitalization.  Nor are any findings 
present that are not reflected in the ratings assigned.  
Accordingly, the Veteran's claims do not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards, 
and the Board is not required to remand these claims to the RO 
for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2010).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).
  

ORDER

A 30 percent rating is granted for numbness, right hand.

A 20 percent rating is granted for numbness, left hand.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


